DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 22 June 2022.  Claims 2-6 and 8 are amended. No additional claims are canceled. Claims 9-12 are added.  Claims 2-6 and 8-12 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 7-9, filed 22 June 2022, with respect to the rejection(s) of claim(s) 2-6 and 8 under 35 USC 103 in view of Kakiuchi and Skalecki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating the newly discovered reference, Lee et al. (U.S. Patent Publication 2005/0149822).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “detecting, when the … devices perform an initial connection …, whether a link failure has occurred…” (see second limitation), “outputting, when the link failure detector detects that the link failure has not occurred, an initial connection start notification…” (see third limitation), and “outputting, when the … devices perform the initial connection…, a suspension instruction…” (see fourth limitation). Considering Schulhauser when analyzing the claims, it is unclear if a link failure actually takes place since this is a conditional statement and there is no operation being performed for the failure scenario. Each “when” statement should have a “when not” and each “whether” statement should have operations covering the “whether yes” and “whether not”.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14
Dependent claims 9-12 do not resolve these conditional statement issues and are also rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi (JP 2008028451 A) in view of Skalecki et al. (U.S. Patent Publication 2016/0173190), and further in view of Lee et al. (U.S. Patent Publication 2005/0149822).

Regarding claim 2, Kakiuchi disclosed a communication device comprising:
a first communication device (see Kakiuchi Fig. 1 #1 OLT, p.2 lines 5-12, Fig. 5 is a more detailed illustration of #1 OLT, p. 7 lines 14-16);
a plurality of second communication devices (see Kakiuchi Fig. 1 #2A-C ONU, p.2 lines 5-12, Fig. 5 is a more detailed illustration of #2A-C ONU, p. 7 lines 14-16), the first communication device and the plurality of second communication devices communicating through a time division multiple access scheme (see Kakiuchi p. 2 lines 17-28: communication between OLT #1 and ONU #2A-C via optical coupler #3 is through wavelength division multiplexing, time-division multiplexing) in an optical access system (see Kakiuchi Fig. 1 #1 OLT, #2A-C ONU, p.2 lines 5-12, Fig. 5 is a more detailed illustration of #1 OLT, #2A-C ONU, p. 7 lines 14-16); and
an Ethernet® controller configured to implement an Ethernet® (see Skalecki combination below | Skalecki 0012: sending signals according to Ethernet signal types) communication (see Kakiuchi p. 1 ‘Description’ lines 2-8: present invention is directed to suppressing abnormal optical signals of a particular optical subscriber unit and restoring other optical subscriber units with normal optical signals in a Gigabit Ethernet Passive Optical Network (GE-PON) | p. 8 lines 14-17: GE-PON communication | Fig. 5 #207 control unit, p. 7 lines 48-52: ONU #2A includes a control unit used when permitting and prohibiting outputting optical signals),
wherein the first communication device (see Kakiuchi Fig. 1 #1 OLT, p.2 lines 5-12, Fig. 5 is a more detailed illustration of #1 OLT, p. 7 lines 14-16) includes:
	a link failure detector configured to detect, when the plurality of second communication devices perform an initial connection to a network in the optical access system, whether a link failure has occurred based on collision detection of an optical signal transmitted by each of the plurality of second communication devices (see Lee combination below | Lee 0011: a plurality of unregistered ONUs simultaneously request registration to OLT, which can lead to collisions during discovery | 0014: when a registration request of the new ONU is erroneously transmitted to OLT due to collision or a link error during a discovery window, the OLT does not generate a register frame and it is determined that the new ONU has failed to register); and
	a signal processor configured to output, when the link failure detector detects that the link failure has not occurred, an initial connection start notification for causing initiation of a processing of the initial connection (see Lee combination below | Lee 0011: a plurality of unregistered ONUs simultaneously request registration to OLT, which can lead to collisions during discovery | 0012: when a registration request of the new ONU is transmitted without collision, the OLT then establishes a logical link with the new ONU and operation variables related to the link, and transmits the information to the new ONU), and
the plurality of second communication devices (see Kakiuchi Fig. 1 #2A-C ONU, p.2 lines 5-12, Fig. 5 is a more detailed illustration of #2A-C ONU, p. 7 lines 14-16) include:
a first suspension instruction unit configured to output, when the plurality of second communication devices perform the initial connection to the network in the optical access system (see Kakiuchi Fig. 6 S101, S106, p. 9 lines 26-39: S101 OLT is activated and initialized, S106 determining the number of established logical links between the OLT and ONU), a first suspension instruction for causing suspension of an output of the optical signal to the first communication device (see Kakiuchi Fig. 5 #209 optical output permission/prohibition function execution unit, p. 7 line 48 – p. 8 line 10: prohibiting and suppressing the output of an optical signal | Fig. 6 S109, p. 10 lines 5-18: instruction for suppressing light emission | p. 11 lines 1-2: when light emission is suppressed, the idle pattern transmission is eliminated for the abnormal ONU, so the GE-PON system returns to a normal state and the remaining ONUs can continue to communicate) for a predetermined time period (see Kakiuchi Fig. 6 S102-S105, p. 9 lines 26-39: S102-S105 describe determining if an idle period is within or has exceeded a maximum value of the normal idle period by counting the duration of an idle period and resetting the idle timer to zero after a communication | Fig. 6 S110-S115, p. 10 lines 19-35: S110-S115 describe a recovery time counter that is used to track the duration of the suppressed signal from step S109. When the recovery time counter exceeds a predetermined value, the alarm is stopped and the suppression command from S109 is ended).

Kakiuchi did not explicitly disclose communication “as an Ethernet communication”. While it would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that signals sent in a GE-PON would include Ethernet communication, however in a related art of optical networks (see Skalecki 0002), Skalecki disclosed signal types include Ethernet type and sending signals according to the Ethernet protocol (see Skalecki 0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakiuchi and Skalecki to further describe the types of signals sent in optical networks. Including a variety of signal types would increase the usability of the system in a variety of environments.

Kakiuchi-Skalecki did not explicitly disclose that the first communication device, i.e. OLT, includes “a link failure detector configured to detect, when the plurality of second communication devices perform an initial connection to a network in the optical access system, whether a link failure has occurred based on collision detection of an optical signal transmitted by each of the plurality of second communication devices; and a signal processor configured to output, when the link failure detector detects that the link failure has not occurred, an initial connection start notification for causing initiation of a processing of the initial connection”.
However in a related art of a Ethernet Passive Optical Network system (see Lee 0003), Lee disclosed a plurality of unregistered ONUs simultaneously request registration to OLT, which can lead to collisions during discovery (see Lee 0011), i.e. “when the plurality of second communication devices perform an initial connection to a network in the optical access system”. When a registration request of the new ONU is erroneously transmitted to OLT due to collision or a link error during a discovery window, the OLT does not generate a register frame and it is determined that the new ONU has failed to register (see Lee 0014), i.e. “a link failure detector configured to detect whether a link failure has occurred based on collision detection of an optical signal transmitted by each of the plurality of second communication devices”. However when a registration request of the new ONU is transmitted without collision, the OLT then establishes a logical link with the new ONU and operation variables related to the link, and transmits the information to the new ONU (see Lee 0012), i.e. “a signal processor configured to output, when the link failure detector detects that the link failure has not occurred, an initial connection start notification for causing initiation of a processing of the initial connection”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakiuchi-Skalecki and Lee to further describe how to establish a connection between the OLT and multiple ONUs. Including Lee’s teachings regarding detecting if collisions occur during the discovery process of new ONUs would ensure that failed attempts are able to register again (see Lee 0014).

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Kakiuchi-Skalecki-Lee according to the rationale provided above. Kakiuchi-Skalecki-Lee further disclosed a communication method being performed by the communication device of claim 2 above (see rejection of claim 2 for the applicable citations). The motivations to combine Kakiuchi, Skalecki, and Lee are the same as those presented in claim 2 above.

Regarding claim 3, Kakiuchi-Skalecki-Lee disclosed the communication device according to claim 2 further comprising: a first transmission instruction unit configured to output, when the initial connection start notification is not received over the predetermined time period after connected to the network, a first transmission instruction for causing transmission of an idle signal to the first communication device (see Kakiuchi p. 12 lines 35-52: an idle pattern is output during the time period that is not a transmission opportunity for the particular ONU as well as while waiting to receive transmitted frames during the transmission opportunity window (OLT reception synchronization time) | Fig. 6 S102-S105, p. 9 lines 26-39: S102-S105 describe determining if an idle period is within or has exceeded a maximum value of the normal idle period by counting the duration of an idle period and resetting the idle timer to zero after a communication).

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Kakiuchi-Skalecki-Lee according to the rationale provided above.

Regarding claim 4, Kakiuchi-Skalecki-Lee disclosed the communication device according to claim 3 further comprising: a retransmission instruction unit configured to output, when a link failure occurrence notification indicating an occurrence of the link failure that is transmitted by the first communication device in response to the transmission of the idle signal to the first communication device is received (see Kakiuchi Fig. 6 S102-S105, p. 9 lines 26-39: S102-S105 describe determining if an error has occurred, e.g. idle period has exceeded a maximum value of the normal idle period | Fig. 6 S106-S108, p. 9 lines 38-43: S106-S108 describe determining if there is a connection issue and sending an alarm when an error is detected | Fig. 6 S109, p. 10 lines 5-18: instruction for suppressing light emission in response to detecting an issue with the connection), a retransmission instruction for retransmitting the idle signal after the output of the optical signal to the first communication devices is suspended and an optional amount of time period elapses (see Kakiuchi Fig. 6 S106-S108, p. 9 lines 38-43: S106-S108 describe determining if there is a connection issue and sending an alarm when an error is detected | Fig. 6 S109, p. 10 lines 5-18: instruction for suppressing light emission in response to detecting an issue with the connection | Fig. 6 S110-S115, p. 10 lines 19-35: S110-S115 describe a timer that is used to determine when to stop the suppressed signal that was sent in S109 in response to the S106 determination that not all connections were able to be established | p. 12 lines 35-52: idle signals are sent during a normal state | Fig. 6 S102-S105, p. 9 lines 26-39: determining if the idle period is within the normal range and raising an alarm when the normal threshold is exceeded).

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Kakiuchi-Skalecki-Lee according to the rationale provided above.

Regarding claim 5, Kakiuchi-Skalecki-Lee disclosed the communication device according to claim 2 further comprising: a second suspension instruction unit configured to output, when a link failure occurrence notification indicating an occurrence of the link failure is received after the initial connection start notification is received while the communication device has been connected to the network (see Kakiuchi Fig. 6 S102-S105, p. 9 lines 26-39: S102-S105 describe determining if an error has occurred, e.g. idle period has exceeded a maximum value of the normal idle period | Fig. 6 S106-S108, p. 9 lines 38-43: S106 describes determining the number of established links and S107-S108 describe sending an alarm when one of the ONUs is unable to communicate), a second suspension instruction for causing the suspension of the output of the optical signal to the first communication device (see Kakiuchi Fig. 5 #209 optical output permission/prohibition function execution unit, p. 7 line 48 – p. 8 line 10: prohibiting and suppressing the output of an optical signal | Fig. 6 S109, p. 10 lines 5-18: instruction for suppressing light emission in response to detecting an issue with the connection | p. 10 lines 11-13: transmitting instructions to multiple ONUs, e.g. all ONUs, all except one, etc.).

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Kakiuchi-Skalecki-Lee according to the rationale provided above.

Regarding claim 6, Kakiuchi-Skalecki-Lee disclosed the communication device according to claim 2 further comprising: a second transmission instruction unit configured to, when a link failure occurrence notification indicating an occurrence of the link failure is received while the communication device has been connected to the network (see Kakiuchi Fig. 6 S102-S105, p. 9 lines 26-39: S102-S105 describe determining if an error has occurred, e.g. idle period has exceeded a maximum value of the normal idle period | Fig. 6 S106-S108, p. 9 lines 38-43: S106 describes determining the number of established links and S107-S108 describe sending an alarm when one of the ONUs is unable to communicate), transmit a second transmission instruction for causing the suspension of the output of the optical signal to the first communication device (see Kakiuchi Fig. 5 #209 optical output permission/prohibition function execution unit, p. 7 line 48 – p. 8 line 10: prohibiting and suppressing the output of an optical signal | Fig. 6 S109, p. 10 lines 5-18: instruction for suppressing light emission in response to detecting an issue with the connection | p. 10 lines 11-13: transmitting instructions to multiple ONUs, e.g. all ONUs, all except one, etc.), and when the link failure occurrence notification is received while the communication device has not been connected to the network, and after elapse of an optional amount of time period, transmit an initial connection response to the first communication device that is a response to the first communication device for the initial connection start notification (see Skalecki combination below | Skalecki 0011: waiting a timeout interval before retrying to establish a connection after a connection failure | Skalecki 0019: attempt to connect is performed either periodically or in response to a determination that the failure is resolved).

Kakiuchi did not explicitly disclose “when the link failure occurrence notification is received while the communication device has not been connected to the network, and after elapse of an optional amount of time period, transmit an initial connection response to the first communication device that is a response to the first communication device for the initial connection start notification”. However in a related art of connection errors in optical networks (see Skalecki 0011), Skalecki disclosed waiting a timeout interval before retrying to establish a connection after a connection failure (see 0011). The attempt to connect is performed either periodically or in response to a determination that the failure is resolved (see Skalecki 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakiuchi and Skalecki to further describe attempting to connect after a connection failure.  Doing so would be advantageous for optimizing resource usage and knowing when connection failures are resolved (see Skalecki 0044).

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Kakiuchi-Skalecki according to the rationale provided above. The motivation to combine Kakiuchi and Skalecki is the same as that provided in claim 6 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
Angela.Widhalm@uspto.gov24 September 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452